Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	Claims 1-17 are objected to because of the following informalities:
	Claim 1 lines 10-13 contains awkward description.  In claim 1, the following changes are suggested: (1) on line 10 change "in that" to --wherein--, (2) on line 10 delete --wherein-- and (3) on line 11 change "in that" to --wherein--.
	Appropriate correction is required.
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4)	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6)	Claims 1-5, 8-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jurs (WO 2017/105496) in view of Oodaira (US 2013/0000805) or Shinohara (US 6,116,310) and further in view of Tanabe et al (US 6,408,911).
	Jurs discloses a pneumatic tire having a tread comprising ribs 116, 123, 120 (land portions) separated by circumferential main grooves 113, 115, 117 and 119 [FIGURE 1].  Jurs teaches providing the tread with an upper tread rubber layer 118, a middle tread rubber layer 126 and a lower tread rubber layer 130 [FIGURES 6-8].  The upper tread rubber layer 118 has a MTFR score (measurement of fatigue resistance score) of at most 130,000.  The middle tread rubber layer 126 has a MTFR score of at least 200,000.  The lower tread rubber layer 130 has a MFTR score of at least 200,000 wherein the MTFR score of layer 130 is higher than the MTFR score of layer 126 paragraph 61].  Thus, the layers 118, 126 and 130 have different rubber compositions.  Jurs teaches providing narrow grooves 122 having an enlarged bottom 124.  In FIGURE 9, Jurs illustrates the narrow grooves as lines; it being well known in "complex sipes" comprising a constant width proximal part 122 and a distal part 124.  In FIGURES 6-8, Jurs shows arranging the complex sipes (122, 124) in the tread such that each complex sipe (122, 124) is formed entirely within layers 118, 126.  In other words, each complex sipe does not extend into lower tread layer 130.  In claim 1, the claimed first layer reads on  Jurs' "tread cap layer" (layer 118 + layer 126) and the claimed second layer reads on Jurs' "tread base layer" (layer 130).  In FIGURE 9, Jurs illustrates the tread rubber layer 126 being provided in target areas.  However, Jurs teaches that the first layer 126 may extend across the entire axial width of the tire [paragraph 55].  In FIGURES 1 and 9, the land portions are ribs.  However, Jurs teaches that the tread may have a different construction (e.g. the tread may comprise blocks) [paragraph 49].  Jurs does not illustrate a block tread pattern embodiment.
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide Jurs' tire SUCH THAT the tread comprises blocks separated by circumferential grooves and lateral grooves wherein each block comprises at least one complex sipe (122, 124), SUCH THAT the complex sipes (122, 124) and grooves are formed entirely in the first layer (layer 118 + layer 126) and SUCH THAT the second layer (layer 130) extends, when viewed in transverse section in the block, laterally on each side of the complex sipe and beyond the bottom of the complex sipe in the direction of the contact face of the block since (1) Jurs teaches that the tread may have a different construction (e.g. the tread may comprise blocks) [paragraph 49], the first layer 126 may extend 
	As to claim 2, it would have been obvious to one of ordinary skill in the art to provide Jurs' tread such that the radial distance between the bottom of the complex sipe (122, 124) and the top of the second layer (130) situated laterally on each side of the complex sipe (122, 124) is 1.5 to 5 mm since (1) Jurs' teaches that the top of the second layer (130) situated laterally on each side of the complex sipe (122, 124) is located above the bottom of the complex sipe (122, 124) [FIGURES 6-8] and (2) Tanabe et al teaches providing an enlarged bottom of a sipe in a tire tread with a diameter, for example, of 2 mm [FIGURE 64, col. 33 lines 22-28]. 
	As to claim 3, Jurs' [FIGURES 6-8] and Tanabe et al [FIGURES 26, 55 and 59] teach a wavy profile interface.
	As to claim 4, one of ordinary skill in the art would readily understand that Jurs' layer 130 (second layer) extends as claimed.  See FIGURES 6-8 and description thereof.

	As to claim 8, it would have been obvious to one of ordinary skill in the art to provide Jurs' tread such that the complex sipe is parallel to the lateral grooves in view of the suggestion from Oodaira [FIGURE 1] or Shinohara [FIGURE 1] to provide sipes in blocks such that the sipes are parallel to the lateral grooves delimiting the block.     
	As to claims 9-11, see Jurs' complex sipe (122, 124) shown in FIGURES 6-8. 
	As to claim 12, Jurs' teaches that the sipe may be wavy [FIGURE 9, paragraph 51].
	As to claims 13 and 17, it would have been obvious to one of ordinary skill in the art to provide Jurs' tread such that a complex sipe divides the block into substantially identical block parts (claim 13), the tread is directional (claim 17) in view of OoDaira's teaching to arrange three sipes in each block of a directional tread pattern [FIGURE 1]; the middle sipe dividing the block into substantially identical block parts. 
7)	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jurs (WO 2017/105496) in view of Oodaira (US 2013/0000805) or Shinohara (US 6,116,310) and further in view of Tanabe et al (US 6,408,911) as applied above and further in view of Japan 405 (JP 63-240405).
2 at 25 degrees C and a tread base layer having modulus E' = 80 to 125 kg/cm2 at 25 degrees C to improve responsiveness at cornering [abstract, machine translation, Table 1].   
8)	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jurs (WO 2017/105496) in view of Oodaira (US 2013/0000805) or Shinohara (US 6,116,310) and further in view of Tanabe et al (US 6,408,911) and further in view of Japan 405 (JP 63-240405) as applied above and further in view of Kita et al (US 4,527,606).
	As to claim 6, it would have been obvious to one of ordinary skill in the art to provide Jurs' tread with the claimed difference in glass transition temperatures since
(1) Kita et al teaches providing a tread such that the tread cap layer comprises two SBRs wherein one SBR has Tg of not more than -55 degrees C and the other SBR has Tg of -50 degrees C to -30 degrees C and (2) Japan 405 teaches providing a tread such that the tread base layer comprises one SBR [machine translation, Table 1]. 
9)	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jurs (WO 2017/105496) in view of Oodaira (US 2013/0000805) or Shinohara (US 6,116,310) and further in view of Tanabe et al (US 6,408,911) as applied above and further in view of Kojima (US 4,934,424).
	As to claims 14-16, it would have been obvious to one of ordinary skill in the art to provide Jurs' tread with a simple and complex sipes as claimed since (1) Oodaira 
Remarks
10)	The remaining references are of interest.
11)	No claim is allowed.
12)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 30, 2021